          Case 1:21-cr-00103-CJN Document 11 Filed 02/18/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                            :
                                                    :
                                                    :
        v.                                          :       Case No.: CR 21-103 (CJN)
                                                    :
ROBERT KEITH PACKER,                                :
                                                    :
             Defendant.                             :

             NOTICE OF APPEARANCE:AND SUBSTITUTION OF COUNSEL

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that the above-captioned matter is assigned to

Assistant United States Attorney Mona Lee M. Furst, who may be contacted by telephone on

316-213-7420 or email at Mona.Furst@usdoj.gov. This is notice of her appearance in this matter

on behalf of the United States. This appearance is in place of Assistant United States Attorney

Molly Gaston



                                               Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney
                                               N.Y. Bar No. 4444188

                                         By:   /s/ Mona Lee M. Furst
                                               Mona Lee M. Furst
                                               Assistant United States Attorney
                                               Detailee
                                               United States Attorney’s Office
                                               District of Columbia
                                               Cell No. (316) 213-7420
                                               Kansas Bar Number 13162
                                               Mona.Furst@usdoj.gov
         Case 1:21-cr-00103-CJN Document 11 Filed 02/18/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 18th day of February, 2021, a copy of the foregoing was served upon all parties

listed on the Electronic Case Filing (ECF) System.

                                            /s/ Mona Lee M. Furst
                                                Mona Lee M. Furst
                                                Assistant United States Attorney
                                                Detailee
                                                United States Attorney’s Office
                                                District of Columbia
                                                Cell No. (316) 213-7420
                                                Kansas Bar Number 13162
                                                Mona.Furst@usdoj.gov
